Citation Nr: 0409358	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971, which included service in the Republic of Vietnam 
for a period of fourteen months.

The instant appeal arose from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Boston, Massachusetts, which denied a claim for an 
increased rating for PTSD and also denied entitlement to 
individual unemployability.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting in Boston, Massachusetts, in 
November 2003.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and social impairment.

2.  The veteran is being granted a 100 percent schedular 
rating for his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003).

2.  The issue of entitlement to TDIU appeal is moot.  
38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. 
§§ 4.16(a), 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for PTSD

The veteran contends that his service connected PTSD is 
productive of symptomatology that renders him completely 
disabled.  He states that he has difficulty being around 
people, he has no relationships, and he feels isolated from 
the rest of the world.  He is unemployed, he has lived with 
his mother and step-father for years, and he stays home much 
of the time.  The veteran also experiences anxiety, 
irritability depression, sleep disturbance, and intrusive 
thoughts.  Finally, he experiences panic attacks manifested 
by rapid heart beat, shortness of breath, impending doom, and 
a feeling that he may fall apart or is dying.  He argues that 
he should receive a 100 percent evaluation for his 
disability.
 
There was a significant change in the law prior to the 
initiation of this claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
As the Board is providing a full grant of the benefit sought 
by the veteran with regard to the claims on appeal, it 
concludes that remand for compliance with the VCAA is not 
warranted because any failure to comply with VCAA 
requirements would not be prejudicial to the appellant.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).
 
A review of the record shows that entitlement to service 
connection for PTSD was established in a September 1999 
rating decision.  A 50 percent evaluation was assigned for 
this disability, effective from May 1998.  The veteran's 
disability is evaluated under the Diagnostic Code for PTSD.  
This states that PTSD is to be evaluated according to the 
General Rating Formula for Mental Disorders.  Under this 
formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.
 
A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In August 2001, the veteran reported that he had last worked 
full-time as a mechanic in September 2000 and that he lost 
that job as a result of his disability.  He reported that the 
8th grade was the last grade of school that he had completed.  

VA outpatient treatment records from March 2000 to February 
2002 indicated that in April 2000, the veteran reported that 
he was getting out of the house each day.  He was taking 
paroxetine and trazodone for his symptoms.  In May 2000 he 
denied panic attacks but reported some anxiety, he indicated 
he was busy with part to full time work and playing with his 
band.  He was also seeing two women regularly.  

In September 2000 it was noted that the veteran still lived 
at home and that he felt that he had to "keep himself busy 
all of the time because if he tries to sit still and relax he 
starts to feel bad."  In October 2000, the veteran reported 
that he had been fired after not coming in to work due to 
sickness and that his boss told him that he "needs somebody 
dependable."  For a few months thereafter, he worked odd 
jobs and worked in his old place of employment on an as 
needed basis.  Currently, he is unemployed.

In June 2001, the veteran reported that he felt that his work 
as an auto mechanic was "too stressful for him now."  He 
expressed interest in getting his GED and in vocational 
retraining.  His treating physician noted that he was 
clinically unchanged and that "[e]xpectations regarding 
employment may be unrealistic."  The treatment records show 
that the veteran reported feeling groggy in the mornings but 
his treating physician believed that switching the veteran to 
a less sedating medication would not be worthwhile as his 
anxiety symptoms and insomnia were clearly benefiting from 
the current medications.

The veteran was afforded a VA PTSD examination in May 2002 
after the examiner had an opportunity to review the medical 
records.  He was moderately anxious during the interview.  It 
was noted that the veteran "has always been prone to anxiety 
and becomes somewhat frightened . . . ."  It was also noted 
that he "always felt reluctant to venture out of the family 
environment."  A review of his social history showed that he 
was moderately anxious with only minimal insight into his 
problems.  The diagnosis was mild PTSD and a mild panic 
disorder.  His GAF score was 60.

The evidence for consideration includes VA treatment records 
dated from February 2002 to January 2003.  The most recent VA 
treatment records indicate that the veterans PTSD 
symptomatology is clinically unchanged.  In September 2002, 
the veteran reported increasing problems with his short-term 
memory.  

In January 2003, at the veteran's request, his VA treating 
licensed clinical social worker wrote a note for the veteran, 
reported in the medical records, regarding the veteran's PTSD 
symptomatology.  The record noted that the veteran had been 
receiving outpatient treatment for PTSD since 1998, that he 
had reported increased symptoms of PTSD, including anxiety, 
irritability, depression, sleep disturbance, and intrusive 
thoughts, as well as many panic attacks.  The social worker 
provided her opinion that it was unlikely that the veteran's 
PTSD would improve significantly over time.  She indicated 
that it would most likely "continue to be exascerbated [sic] 
frequently, by both external triggers, such as loud noises, 
helicopters, engine back-fires, as well as anniversary dates 
of combat trauma."

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in November 2003.  He testified 
that he is constantly nervous, that he sleeps only two to 
three hours a night, that he has panic attacks that "never 
stopped".  He stated that for years he was totally isolated 
and could not leave his house, that he thinks about suicide, 
that he has panic attacks almost daily.  He testified that he 
stays home all the time, that the place he used to work as a 
mechanic was two minutes down the street from his house and 
that he did not interact with either the customers or his 
coworkers, and that, although he lives with his mother and 
step-father, he tries to avoid them when he is home.  He also 
said that he tries to work but he ends up in arguments.  He 
has one friend that brought him to the hearing with whom he 
used to play guitar.  He stated that there was no woman in 
his life and that he had no children although a number of 
years ago he was married for a short time.

The Board finds that the symptomatology produced by the 
veteran's PTSD is productive of total occupational and social 
impairment.  His symptoms include depression, isolation, poor 
sleep, intrusive thoughts, irritability, anxiety, and 
frequent panic attacks.  The veteran last worked on a semi-
regular basis in 2000 when he was fired due to his 
unreliability which stemmed from his PTSD.  The veteran's VA 
treating physician has stated that the veteran's expressed 
desire to work may be unrealistic, and the veteran's treating 
social worker has stated that it is unlikely that the 
veteran's PTSD would improve significantly over time.  
Therefore, the Board finds that a 100 percent evaluation is 
warranted for the veteran's PTSD.  The Board notes that this 
represents a complete grant of all benefits sought on appeal.

TDIU Claim

The claim of entitlement to TDIU is moot because the evidence 
supports a 100 percent schedular rating for PTSD.  Green, 11 
Vet. App. at 476.

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service-connected disabilities . . . ."  38 C.F.R. 
§ 4.16(a) (1997) (emphasis added).  Since the veteran in this 
case is entitled to a 100 percent schedular rating for his 
service-connected PTSD, he is not eligible for a TDIU 
evaluation.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) ("claim for TDIU presupposes that the rating for the 
condition is less than 100%"); Holland v. Brown, 6 Vet. App. 
443, 446 (1994) (100% schedular rating "means that a veteran 
is totally disabled").


ORDER

The claim for an increased rating for PTSD is granted, to 100 
percent, subject to the laws and regulations governing the 
payment of monetary benefits.  

The claim for TDIU is dismissed.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



